 In the Matter of B. F. Moss, GEORGE Moss, AItTIuUR SZERLIP AND L. H.SZERLIP, CO-PARTNERS, DOING BUSINESS UNDER TILE TRADE NAMEAND STYLE OF HENRY MOSS & COMPANYandINTERNATIONAL METALENGRAVERS UNIONIn the Matter of B. F. Moss, GEORGE Moss, ARTHUR SZERLIP AND L. H.SZERLIP, CO-PARTNERS, DOING BUSINESS UNDER TIIE TRADE NAMEAND STYLE OF HENRY MOSS & COMPANYandINTERNATIONAL METALENGRAVERS UNIONCases Nos. 2-C-5034 and 9'-R-4664, respectively.-Decided January 4,19416DECISIONANDORDERPursuant to a Decision and Direction of Election of the'NationalLabor Relations Board,' herein called the Board, an election was con-ducted on June 7, 1944, among employees of Henry Moss & Company,herein called the respondent, at its 53rd and 58th Street plants inBrooklyn, New York, to determine whether or not-they desired to berepresented by International Metal Engravers Union, herein called theUnion, for the purposes of collective bargaining.The Union lost theelection.On June 12, 1944, the Union filed objections to the conductof the election, alleging that the respondent had engaged in improperconduct which had affected the results of the election, and requestingthat it be set aside.Thereafter, the Regional Director issued a Reporton Objections, in which he found that the objections raised substantialand material issues, and recommended that a hearing be held on suchobjections.On June 27, 1943, the Union filed a charge, and thereafter amendedcharges, which, with amendments thereto, were waived by the Unionin connection with the above-mentioned representation proceeding.On July 7, 1944, the Board issued an order consolidating the aboveproceedings and directing that a hearing be held on the objections tothe election and on the alleged unfair labor practices.The Boardissued its complaint dated November 17, 1944.A hearing was held156 N. L. R. B. 597.-65 N. L. R. B., No. 28118 HENRY MOSS & COMPANY119before a Trial Examiner on February 27 and 28, 1945, and March 5,6 and 7, 1945, at New York City, in which the Board, the respondent,and the Union participated by their representatives.The Board hasreviewed the Trial Examiner's rulings on motions and on objections tothe admission of evidence, and finds that no prejudicial error wascommitted.The rulings are hereby affirmed.On March 28, 1945, the Trial Examiner issued his IntermediateReport, a copy of which is attached hereto, in which he found thatthe respondent had engaged in, and was engaging in, certain unfairlabor practices, and recommended that it cease and desist therefromand take certain affirmative action.Thereafter, the respondent filedexceptions to the Intermediate Report and a supporting brief.OnNovember 1, 1945, the Board heard oral argument in Washington,D. C.; the respondent and the Union participated therein.The Board has considered the Intermediate Report, the exceptionsand briefs, and the entire record, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner, with the addi-tions and exceptions noted below:1.We find, as did the Trial Examiner, that the discharge of HowardSchleenbecker on March 27, 1944, was violative of Section 8 (3) of theAct.In concluding that his discharge was motivated by anti-unionconsiderations, we rely on all the findings of the Trial Examiner andespecially on the following circumstances, fully stated in the Inter-mediate Report : the respondent's antipathy toward the Union; the con-tradictory and implausible reasons assigned by the, respondent forSchleenbecker's separation; his prominence in the Union as an activemember and as chairman of the organizing committee; Moss' inter-rogation of Schleenbecker as to what he intended to do about the Unionand Schleenbecker's reply that he intended to stay in as the whole shopwas signed up; and Moss' hostile remarks to Schleenbecker in March1944,when Schleenbecker defended the reputation of former em-ployeeWebber, who had served as chairman of the Union's organ-izing committee until his discharge in December 1943.2.The Trial Examiner has found, and we agree, that on May 29,1944, Fred Harden was temporarily laid off in a non-discriminatorymanner, for lack of work, but that on June 5, 1944, he was unlawfullydischarged because the respondent had meanwhile learned of his ap-pointment to serve as an observer for the Union at the Board electionof June 7, and desired to prevent him from participating therein. Itis not denied that shortly before his lay-off Harden was selected bythe Union to serve as its observer, but the respondent contends thatthere is no support for the Trial Examiner's inference that by June 5the respondent had knowledge of that fact. In our opinion, however.the record as a whole affords a reasonable basis for believing, and we 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDfind, like the Trial Examiner, that at the time in question the respond-ent was apprised of Harden's designation as union observer and thathis discharge was part of a studied plan and purpose to frustrate'em-ployee self-organization and to defeat the Union at the polls.As here-inafter considered, and as more fully detailed in the IntermediateReport, the respondent, shortly after Harden's lay-off, embarked upona concentrated and effective pre-election campaign against the Union.The record also shows that at about the time of Harden's discharge,certain union members were giving the respondent information withrespect to matters transpiring at union meetings.Moreover, in hispre-election, anti-union speech of June 7, Szerlip singled out for dis-paraging comment the two persons, Harden and Perito, who were toact as union observers, thereby indicating a foreknowledge of theirofficial status.3.The respondent contends that, because of the absence of avail-able work for Harden since his lay-off,2 there has been no actual dis-crimination against Harden, and hence no violation of Section 8 (3).We do not agree. In discharging Harden on June 5, the respondentsought to change his status from that of a temporarily laid-off em-ployee to that of a non-employee, to make him ineligible to participatein the election of June 7, and to deprive him of whatever rights hemay have had as a laid-off employee.We are of the opinion, and wefind, that by such conduct the respondent discriminated against Har-den, within the meaning of Section 8 (3) of the Act.34.We agree with the Trial Examiner's conclusions that the re-spondent's pre-election activity and conduct at the polls, as fully de-scribed in the Intermediate Report, precluded the election of Jude 7,1944, from fairly reflecting the untrammeled will of the employeesand that the respondent thereby engaged in unfair labor practices,within the meaning of Section 8 (1) of the Act.We have consideredthe respondent's contention that the statements and publications usedin connection with its anti-union campaign are protected by the freespeech guaranty of the First Amendment.However, we are of theopinion and find that these statements and publications were integralparts of the respondent's course of conduct, including the discrimina-tory discharge of Fred Harden, which in its totality interfered with,restrained, and coerced the respondent's employees in the exercise ofthe rights guaranteed by the At.We find that the election was not an expression of the free will ofan uncoerced majority and therefore should be set aside, and we shallso order.We shall not, however, direct a further election until such2The record shows that several other engraving department employees were laid off atabout the same time as Harden and that none had been recalled by the timeof the hearing;nor does it appear that any new employees had since been hired.8 SeeMatter of J. & H. Clasgen8Company,56 N. L.R. B. 898. HENRY MOSS & COMPANY121time as the Regional Director advises us that the effects of the unfairlabor practices have been dissipated.THE REMEDYHaving found that the respondent has independently violated Sec-tions 8 (1) and (3) of the Act, we must order the respondent, pursuantto the mandate of Section 10 (c) to cease and desist therefrom.Wealso predicate our cease and desist order upon the following findings :the respondent has evinced unwavering hostility toward the Unionfrom the time the Union began to organize the respondent's employees.By questioning employees about their union affiliations, by request-ing employees-to refrain from participation in union affairs, and byother acts and utterances more fully detailed in the IntermediateReport, the respondent interfered with, restrained, and coerced itsemployees in the exercise of the right to self-organization, to form orjoin, or assist labor organizations, and to bargain collectively throughrepresentatives of their own choosing.These illegal activities, par-ticularly the discriminatory discharges of Schleenbecker and Harden,conduct which "goes to the very heart of the Act," 4 disclose a purposeto defeat self-organization and its objects among the respondent'semployees.Because of the respondent's unlawful conduct and theirunderlying purpose, we are convinced that the unfair labor practicesfound are persuasively related to the other unfair labor practicesproscribed and that danger of their commission in the future is tobe anticipaated from the respondent's conduct in the past.5Thepreventive purpose of the Act will be thwarted unless our order iscoextensive with the threat. In order, therefore, to make effective theinterdependent guarantees of Section 7, to prevent a recurrence ofunfair labor practices, and thereby minimize industrial strife whichburdens and obstructs commerce, and thus effectuate the policies of theAct, we shall order the respondent to cease and desist from in anymanner infringing upon the rights guaranteed in Section 7 of theAct.The Trial Examiner also recommended,inter alia,that the respond-ent be required to offer immediate reinstatement to Harden with backpay from June 5, 1945.However, since it appears that discriminationagainst Harden involved his status and rights as a laid-off employeeand did not actually deprive him of any job which he would haveotherwise had at that time, we do not adopt the Trial Examiner's pro-posed remedy as to Harden. Instead, we shall order the respondentIN. L. R.B. v. Entwistle Manufacturing Company,120 F. (2d) 532, 536(C. C. A. 4) ;N.L.R.B.v.AutomotiveMaintenance Machinery Company,116 F.(2d) 350, 353(C. C. A. 7).1 See N.L.R. B. v. Empress Publishing Company,312 U. S. 426. 122DECISIONSOF NATIONALLABOR RELATIONS BOARDto restore to Harden his status as a temporarily laid-off employee withall rights and privileges incident thereto and to place Harden's nameon a preferential hiring list, and thereafter offer him reinstatementto his former or a substantially equivalent position as such work be-comes available, without discrimination against him because of hisconcerted activity or union membership, and before new persons arehired,for such work. , If, since the hearing before the Trial Examiner,the respondent has hired any new employee, or has reinstated any withless seniority than Harden, to fill a job to which Harden would nor-mally be entitled, said new employee or reinstated employee, as thecase may be, shall, if necessary to provide employment for Harden, bedismissed. In such event the respondent shall also make Harden wholefor any loss of pay he may have suffered by reason of the respondent'sdiscrimination against him by payment to him of a sum of money equalto that which he normally would have earned as wages from the dateon which such other employee was hired or reinstated to fill the jobformerly held by Harden or any substantially equivalent job to whichHarden would normally have been entitled, to the date of the offer ofreinstatement, less his net earnings during such period."As recommended by the Trial Examiner, we shall also order therespondent to take other affirmative action designed to effectuate thepolicies of the Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National LaborRelationsBoard hereby orders that the respondent co-partnership,B. F. Moss,George Moss, Arthur Szerlip and L. H. Szerlip, doing business asHenry Moss and Company, Brooklyn, New York, and theiragents,successors,and assigns, shall :1.Cease and desist from :(a)Discouraging membership in International Metal EngraversUnion, or in any other labor organization of their employees, by refus-ing to reinstate any of their employees, or by discriminating in anyother manner in regard to their hire or tenure of employment, or anyterm or condition of their employment;(b) In any other manner interfering with, restraining,or coercingtheir employees in the exercise of the right to self-organization, toform labor organizations, to join or assist International Metal En-gravers Union or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities, for the purposes of collective bargaining or othermutual aid or protection, as guaranteedin Section7 of the Act.6 SeeMatter of McKaig-Hatch, Inc.,10 N. L R.B. 33, 52, 53,Matterof Marlin-RockwellCorporation,39 N. L R B 501, 527. HENRY MOSS& COMPANY1232.Take the following affirmative action, which the Board finds willeffectuatethe policies of the Act.(a)Offer to Howard Schleenbecker immediate and full reinstate-ment to his former or a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges;(b)Make whole Howard Schleenbecker for anyloss ofpay he mayhave suffered by reason of the respondent's discriminationagainsthim by payment to him of a sum of money equal to the amount whichhe normally would haveearned aswages from the date of his dis-criminatory discharge to the date of the respondent's offerof rein-statement, less his net earning during said period;(c)Restore to Fred Harden hisstatus asa temporarilylaid-off em-ployee with all the rights and privileges incident thereto, and placehis name upon a preferential list and thereafter offer him employmentas it becomes available, in the manner set forth in that section of theDecision entitled "The remedy," offer Fred Harden immediate rein-statement in the event any person has been employed since the hear-ing herein to fill the job formerly held by him, or a job substantiallyequivalent thereto, in the manner set forth in the Decision herein, andmake him whole for any loss of pay he may have suffered by reasonof the respondent's discrimination against him, by payment to himof a sum of moneyequalto the amount of money he would normallyhave earned from the date he should have been reinstated, in themanner set forth in the Decision herein, to the date of the respond-ent's offer of reinstatement less his net earnings during said period;(d)Post at its plants in Brooklyn, New York, copies of the noticeattached hereto marked "Appendix A."Copies of said notice, to befurnished by theRegionalDirector for the Second Region, shall, afterbeing duly signed by the respondent's representative, be posted by therespondents immediately upon receipt thereof, and maintained bythem for a period of sixty (60) consecutive days thereafter, in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the respond-ents to insure that said notices are not altered, defaced, or covered byany other material;(e)Notify theRegionalDirector for the SecondRegionin writing,within ten (10) days from the date of this Order, what steps the re-spondents have taken to comply herewith.AND ITIS FURTHERORDERED that theelectionheld on June 7,1944,among the employees of B. F. Moss, George Moss, Arthur Szerlip, andL. H. Szerlip, doing business as Henry Moss and Company, Brooklyn,New York, be, and it hereby is, set aside.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Order. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE TOALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will not in any manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, toform labor organizations, to join or assist International MetalEngravers Union or any other labor organization, to bargaincollectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection.We will offer to Howard Schleenbecker immediate and full rein-statement to his former or substantially equivalent position with-out prejudice to any seniority or other rights and privileges pre-viously enjoyed and make him whole for any loss of pay sufferedas a result of the discrimination.We will restore to Fred Harden his status as a temporarily laid-off employee with all the rights and privileges incident theretoand place his name on a preferential list and thereafter offer himemployment as it becomes available; and if any person has beenemployed to fill the job formerly held by him, or a job substan-tially equivalent thereto, we will offer to Fred Harden immediateand full reinstatement to his former or substantially equivalentposition without prejudice to any seniority or other rights andprivileges previously enjoyed, and make him whole for any lossof pay suffered as a result of the discrimination.All our employees are free to become or remain members of theabove-named union or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or any termor condition of employment against any employee because of member-ship in or activity on behalf of any such labor organization.B. F. Moss, GEORGE MOSS, ARTHUR SZERLIP and L. H. SZERLIP,co-partners doing business under the trade name and styleOfHENRY MOSS & COMPANY (Employer).Dated--------------------By---------------- --------------(Representative)(Title)NoTE.-Any of the above-named employees presently serving in the armed forcesof the United States will be offered full reinstatement upon application inaccordance with the Selective Service Act after discharge from the armed forces.This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. HENRY MOSS & COMPANYINTERMEDIATE REPORTMr. Cyril W. O'Gorman,for the Board.Mr. Frank Barasch,of New York City, for the respondents.Mr. Conrad Woelfel,of New York City, for the Union.STATEMENT OF THE CASE125On March 24, 1944, the International Metal Engravers Union,' herein called theUnion, filed with the Regional Director for the Second Region (New York City)of the National Labor Relations Board, herein called the Board, a petition alleg-ing that a question affecting commerce had arisen concerning the representationof employees of B. F. Moss, George Moss, Arthur Szerlip, and L. H. Szerlip,co-partners, doing business under the trade name and style of Henry Moss &Company,' herein called the respondents at their two plants in Brooklyn, NewYork, and requesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, e19 Stat. 449, hereincalled the Act.Pursuant to notice of hearing, duly served on the parties, ahearing was held on April 13 and 14, 1944, in New York City. Thereafter onMay 17, 1944, the Board issued its Decision and Direction of Election' providingfor an election by secret ballot among "all production and maintenance em-ployees at the [respondents'] 53rd and 58th Street plants ... in Brooklyn,New York, including employees in the shipping and receiving department, butexcluding clerical employees and all supervisory employees with authority tohire, promote, discharge, discipline or otherwise effect changes in the status ofemployees or effectively recommend such action."This election was held onJune 7, 1944.At its close, observers for the respondents, the Union, and theBoard signed a Tally of Ballots certifying that of approximately 114 eligiblevoters, 26 had voted for and 50 against the Union, while 38 ballots had beenchallenged.On June 12, 1944, the Union filed objections to the conduct of theelection, contending that the election "was improperly interfered with and doesnot and cannot be a true reflection of employees' wishes in the matter." OnJune 28, 1944, the Regional Director issued a Report on Objections finding that"the objections raise substantial material issues with respect to the conduct ofthe election" and recommending that the Board direct a hearing on the objec-tions.Thereafter, on July 8, 1944, the respondents belatedly filed with theBoard their answer to objections and conduct affecting election in which theydefended their own acts prior to and during the election, attacked the organiza-tional activities of the Union and the procedure of the Board's representatives,and asked "that the objections raised be dismissed."On July 27, 1943, the Union filed a charge with the Board. This charge andamendments thereto were waived by the Union on March 30, 1944. On June 12,1945, the same day the Union filed its objections to the conduct of the election,italso filed a third amended charge.On July 7, 1944, the Board issued itsorder directing that a hearing be held on the objections to the conduct of theelection, and on the charge and amended charges, and that the representationproceeding be consolidated with the unfair labor practice proceeding in con-'When the petition was filed the Union was affiliated with the American Federation ofLabor and its name included the designation AFLOn being advised by the Union thatthis affiliation was discontinued, the Board altered all formal papers dropping AFLs The caption above in the representation proceeding failed to name the individualpartnersIt is hereby amended to conform to that of the complaint proceeding.356 N.L R.B 597 126DECISIONSOF NATIONAL,LABOR RELATIONS BOARDformity with Article IT, Section 36 (b) and Article III, Section 13 (c) (2) ofits Rules and Regulations, Series 3.Upon a fourth amended charge duly filed by the Union on November 16, 1944,the Board, through its Regional Director for the Second Region,' issued its com-plaint dated November 17, 1944, against the respondents, alleging that the re-spondents had engaged in and were engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (1) and (3) and Section 2 (6) and(7) of the Act.A copy of the complaint, accompanied by notice of hearing ofthe consolidated cases, was duly served on the respondents and the Union.With respect to the unfair labor practices the complaint alleged, in substance,that (1) the respondents, on or about March 27, 1944, discharged HowardSchleenbecker and on or about May 29, 1944, discharged or laid off Fred Hardenand have since failed or refused to reinstate them, although Harden applied'for reinstatement on or about June 1, 1944, because Scbleenbecker and Harden'joined or assisted the Union or engaged in other concerted activities for thepurpose of collective bargaining or other mutual aid or protection, and (2)"The Respondent, from on or about June 1, 1493 to date, has vilified, disparaged,and expressed disapproval of the Union; has interrogated its employees con-cerning their union affiliations ; has urged, persuaded, and warned its employeesto refrain from assisting, becoming members of, or remaining members of theUnion ; has threatened its employees with discharge or other reprisals if theyjoined or assisted the Union ; and has kept under observation and surveillancethe meeting places, meetings, and activities of the Union or the concerted activi-ties of its employees for the purpose of self-organization or improvement ofworking conditions."On or about November 27, 1944, the respondents filedtheir answer which denied all the allegations contained in the complaint.The original notice of hearing set December 12, 1944, as the hearing date.Four successive postponements, at the instance of the Board, advanced thehearing date to February 27, 1945, on which day, on February 28, and on March5, 6, and 7, 1945, a hearing was conducted by the undersigned Trial Examiner,Charles E. Persons, duly designated by the Chief Trial Examiner to serve inplace and stead of Trial Examiner Sidney L. Feller, previously appointed by theActing Chief Trial Examiner.The Board and the respondents were repre-sented by counsel and the Union by one of its officials.All parties participatedin the hearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence was afforded all partiesPrior to thehearing, on November 27, 1944, the respondents filed a motion for a bill ofparticulars, extending to 48 items.On January 10, 1945, Trial Examiner Feilerissued an order granting the motion as to specified items and denying it in allother respects.When the hearing opened the Board's counsel stated, on therecord, that due to his being occupied in the trial of another case he had notfulfilled Trial Examiner Feiler's order. Instead, he suggested to respondents'counsel "that at the close of Board's case, if he found it necessary then, afterhe heard the full extent of the Board's case, to request an opportunity to pre-pare because of surprise or some other reason" he might ask for a continuance.Respondents' counsel agreed that he had reached such an understanding withthe Board's counsel.At the close of the Board's presentation in chief, onFebruary 28, 1945, the respondents moved for a continuance until March 5. Thismotion was granted.When the hearing reconvened on March 5, 1945, the re-spondents moved to dismiss the objections to the election and the complaint forfailure of proofThese motions were denied.During the respondents' pres-entation, the Board moved to exclude all witnesses, other than the witness HENRY MOSS & COMPANY127under examination, from the hearing room.This motion was denied.At theclose of the hearing the Board moved to conform the pleadings to the proof asto typographical mistakes and similar minor errors.This motion was grantedwithout objection.The respondents renewed their motions to dismiss the com-plaint and the objections to the conduct of the election.These motions weretaken under advisement and are now denied after consideration of the record.At the conclusion of the hearing, counsel for the respondents and the Boardengaged in oral argument before the undersigned.The parties were duly not!,fled that they had the privilege of submitting briefs for the consideration of theTrial Examiner.The respondents submitted a brief.'Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTS'The respondents doing business under the trade name and style of HenryMoss & Company are a co-partnership, first organized in 1942, composed ofWhen the record in this proceeding was first received from the official reporter, theundersigned noted that certain exhibits were missing.The respondents had offered astheir exhibit No. 3 the complete time card record of Schleenbecker beginning with theweek ending April 16, 1942, and ending with the week ending March 16, 1944.The recordas received included none of the weekly cards for the year 1942Attached to the timecards for 1943 and 1944 were six notes which were stated on the record to be part ofrespondents' exhibit No 3.None of these notes were received.Board's exhibit No. 6-Awas also missingThe records of the official reporter establish that these missing exhibitshave been withdrawn by the respondents in accordance with a ruling made by the under-signed that these original records might be withdrawn and photostatic copies substituted.Repeated efforts by the undersigned to recover the missing exhibits were only partiallysuccessfulBoard's exhibit No 6-A and four of the missing notes attached to timecards have been received.Respondents state that the 1942time cards of Schleenbeckerhave been lost.This constitutes the most serious omission.This record, however, isquite remote from the date of Schleenbecker's discharge on March 27, 1944.After con-sideration of these matters,the undersigned finds that the missing exhibits are not ofsufficient importance to justify further delay in the issuance of this Intermediate Report.It is ordered that the missing exhibits be regarded as withdrawn by the respondents andthat the record be regarded as complete without them.It is further ordered that all the correspondence relative to this matter,with the Board'sattorney, the respondents, and their attorney, the official reporter, and the undersigned aslisted below be incorporated and made a part of the record in this proceeding as TrialExaminer'sExhibit No. 1 a to q, inclusive.This correspondence or carbon copies thereofincludes : (a) telegram dated April 5, 1945, by the undersigned to Cyril W. O'Gorman,Board's attorney , (b) telegram dated April 5, 1945, by the undersigned to Frank Barasch,respondents'attorney;(c) letter dated April 7,1945, by Frank Barasch to the under-signed , (d) letter dated April 7, 1945, by L H Szerlip, a respondent, to the undersigned ;(e) letter dated April 9, 1945, by the undersigned to Elvira Johnson, New York City repre-sentative of the official reporter, Ethel E Fisher and Associates ; (f) letter dated April 13,1945, by Elvira Johnson to the undersigned ; (g) letter dated April 16, 1945, by ElviraJohnson to the undersigned; (h) letter dated April 18, 1945, by the undersigned toFrank Barasch ; (i) letter dated April 18, 1945, by the undersigned to Elvira Johnson ;(j) letter dated April 18, 1945, by the undersigned to Cyril W. O'Gorman; (k) letter datedApril 19, 1945, by L. H. Szerlip to the undersigned ; (1) telegram dated April 20, 1945,by the undersigned to Cyril W. O'Gorman; (m) letter dated April 23, 1945, by Cyril W.O'Gorman to the undersigned; (n) letter dated April 24, 1945, by Ethel E. Fisher to theundersigned; (o) letter dated April 30, 1945, by Elvira Johnson to the 'undersigned; (p)letter dated May 1, 1945, by the undersigned to Elvira Johnson; and (q) letter dated May1, 1945, by Frank Barasch to the undersignediThese findings are based on stipulations between the parties, on allegations in the com-plaint admitted by the respondents at the hearing,and on testimony which is uncontro-\erted.079100-40-vol 65l 0 128 'DECISIONSOF NATIONALLABOR RELATIONS BOARDB. F. Moss. George Moss, Arthur Szerlip, and L. H. Szerlip.' They, have theirprincipal office at 113 53rd Street, Brooklyn, New York, and a branch office inNew York;;City, and operate plants at 53rd Street and 58th Street, a warehouseat 90th Street, Brooklyn, New York, and a third plant at Philadelphia, Penn-sylvania.This proceeding is exclusively concerned with the Brooklyn plantsand warehouse which are engaged in the manufacture of marking devices, metalgoods, and machine articles.The value of raw materials purchased by therespondents during the year preceding the hearing was in excess of $50,000,of which 40 percent was shipped to the Brooklyn plants from- points outsidethe State of New York. The value of the products manufactured by the re-spondents during the same period was in excess of $50,000, of which 40 percentwas shipped to points outside the State of New York.' The respondents admitthat they are engaged in commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDThe International Metal Engravers Union is an unaffiliated labor organizationwhich admits to membership employees of the respondents.III.THE UNFAIRLABOR PRACTICESA. BackgroundThe respondents'oppositionto theUnion was both outspoken and long con-tinued.Itwas, for the most part,expressed through General Manager L. H.Szerlip.In July 1943, John E Kearns,a Board field examiner,had occasionto interview Szerlip regarding charges then pendingAccording to Kearns'undenied and credited testimony, Szerlip,with reference to a letter written onJune 26, 1942,$pointed out that "he was opposed to the practice of the Unionexacting tributefromthe members in the form of dues."In January 1944,Kearns,accompaniedby Conrad Woeltel,general secretary-treasurer of theUnion, and its representative of record in this proceeding,called on Szerlip,who again said,"I am opposedto anyunion exacting tribute from my employeesin the form of dues or fees,"referred to Woeltel as a racketeer,and declaredthat he would prefer to close the department rather than reinstate a dischargedemployee "and get the union in."'At the hearing in the representation proceeding on April 13 and 14, 1944,Szerlip served as counsel of record for the respondents.At that time he opposedthe unit proposed as not sufficiently inclusive. In particular, Szerlip objected6 Of the four partners,B. F Moss takeslittle activepart in theconduct ofthe businessbecause of age and illness.Arthur Szerlipis in chargeof the New York office and "isnever at the factory " In thisreport, unless otherwise specified,"Moss"refers to GeorgeMoss and "Szerlip" to L H.Szerlip.'These amounts and percentagesare those stated inthe Board's decision in the represen-tation case.The respondentsagreed in the instanthearing that the presentfacts weresubstantiallysimilar.8'the paragraph from this letter inpoint here readsWe are not interested in whether they [the employeep]are members of a union.Wedo not care whether they feel like paying tribute to anyoneIf'thev aremembers ofa union, and are good andhelpful to us, we will retain them,and if theyare or arenot membersof a union and are inefficient or otherwise detrimental,we will not keepthem°These findingsare basedon testimony by KearnsSzerlip did not specifically denythese statements.He was asked, "Do you recall saying you would do everythingpossible toprevent your employeesfrom paying tribute toany union for theright to work?" anddenied making such a statement HENRY MOSS & COMPANY129to the proposed exclusion of clerical workers.Ile argued on the record that aunion whose jurisdiction did not include clerical workers was "not truly repre-sentative of the employees of the company, and by this attitude . . . [the Unionsought] to divide the employees against themselves by accepting some and reject-ing others."Szerlip stated further, "Of course, I feel that an election shouldnot be ordered in any sense, because I do not believe that this petitioner isrepresentative of our organization."He further contended that signatures tounion application cards had been secured through duress or fraud and in somecases "were obtained from men and women in an intoxicated condition."Heattacked Woelfel as an alien given to vicious and unfair methods who had securedadherents by "slanderous and libelous statements and by exciting class hatred."These assertions Szerlip substantially repeated as a witness during the hearingin the present proceeding saying:Because I don't think the proper method of soliciting membership, to inducethem to join is merely to get them drunk and have them sign papers underthe influence of liquor. I don't think it proper for any so-called organizerto vilify individuals and make scandalous statements about them and bycausing dissension in trying to organize. If y ou have something worth while,you can always sell a good productB. Objections to the electionAs noted above, the Board issued its Decision and Direction of Election onflay 17, 1944.The Union thereafter instituted a pre-election campaign throughthe medium of meetings, speeches, and the distribution of circulars outside therespondents' plants.Notices of Election, setting June 7, 1944, as the electiondate, were sent out from the Regional Office, on May 27, 1944. Thereafter, Kearnscalled at Szerlip's office to make arrangements for the election.At this timeSzerlip stated that "he would do all lie could to beat the union."'oOn May 31, Szerlip assembled the employees both at the 53rd Street and atthe 58th Street plants and addressed them on the subject of the Union and theforthcoming election.Szerlip's account of the content of this speech was givenafter he had opportunity to refresh his memoiy from stenographic notes takenat the time.He spoke extemporaneously and the text of his speech at the twoplants varied somewhatAfter study of the testimony of Szerlip the under-signed draws therefrom the following summary of his speech on May 31, 1944.He informed the employees that he "had been requested to address them bytheir own co-employees" who had asked him certain questions and given himinformation.Under these conditions he felt that it would "be no more thanright" that lie "should outline the policy of the company in public fashion"Szerlip disclaimed any desire to control the employees' membership in any or-ganization, and stated, as his testimony reads, "That was entirely a matter oftheir own choice, that we were not interested in that at all," but were "interestedprimarily in the quality of their work."Szerlip stated that the "company didn'thave any objection to unionism" but told his hearers to watch the organizationwith which they affiliated themselvesHis testimony at this point was, "justas I would tell my own children if they were to ask me for advice." Similarlylie informed the employees that it was entirely within their province to voteas they desired "However, he warned those present "to be careful of the com-10This quotation is from Kearns' undenied testnnony which is credited by the under-signed. 130DECISIONSOF NATIONALLABOR RELATIONS BOARDpany they keep" and make sure that the Union of their choice was "best for theirwelfare ""With reference to inquiries which he stated had previously been made to him,Szerlip told the employees thatjoining aunion was a matter for their own discre-tion and choice and that no one could be forced to join.He promised "to backup any employee who did not wish to join the union." Continuing,Szerlip saidthat the respondents and particularly he himself, was "opposed to the closedshop principle in that it denied a person the opportunity of free choice" and"they could always understand that we did not see eye to eye with the closedshop principle."Although "they might have their union, they might accept it orjoin it, and the company would hold nothing against them."Szerlip testified that he referred to the Union as follows :I did say that I thought that if I had a good service to renderor a goodproduct to sell or a good union to offer that I could sell that service or thatproduct or that union on the strength of what I had to offer, and that I didnot think that vilification, intimidation, booze partiesand similar pressurewould be necessary if my product was worthwhile.And Isaid, it isfor you, therefore, to decide whether the offerismade toyou on the strength of that which the union actually has.Earlier testimony by Szerlip referring to this speech reads that the Union"had not indicated that they were affiliated with any nationally known labororganization, either the A. F of L. or the C. I 0 and I questioned whether theywerejoining a responsibleoutfit." '2At the 58th Street plant, where most of the elderly employees worked,Szerlipreferred to statements that the respondents were not disposed to continue olderworkers in employment.He assured his listeners that the Company both in peace-time and in wartime "would consider it well worthwhile" to retain the elderlypeople since they "had proven to us that they showed more sincerity [and] paidcloser attention to their work than the younger folk who did not or had notacquired patience" and were handicapped by the "exuberance of youth."Under cross examination, Szerlip stated that during this speech he had saidto the employees, "Mr. Woelfel had called me nasty names and I retaliated in likekind, and I was sorry that I had dignified him by doing it."Marguerite B. Lusk, an employee at the 58th Street plant, gave thefollowingaccount of this speech by Szerlip:He didn't object to us joining the union but he didn't like that particularunion's method, attitude, and dealing, and it was a racketeer union and Mr.Woelfel isusingGestapo methods.He did mention the fact that he didn't like the fact that when a companywas union, the workers had to go on a uniform scale, and there were em-11Elsewhere, Szerlip gave the following version of his remarks on this point :The only thing I want you to do is to be sure that it is for your best interests. If itis for your best interests, if you think you are [to] gain by your association withthis particular party who is organizing you, you joinIf you think you are not goingto gain do not join it. It is up to you alone to do asyouwish.12Working Foreman Alfred Kirk gave corroborating testimony, as follows :He said this union that was trying to be organized in the plant wasn't charteredwith the American Federation of Labor, and he didn't have no objections in the CIOor the American Federation of Labor but he did have an objection in the racketeerunion. HENRY MOSS & COMPANY131ployees who could not work to the extent to justify that uniform scale ; there-fore, he didn't feel it was the proper thing for an employer to be compelled topay workers who were not producing as others were to a uniform scale.That was one of the objections he had against the general attitude of theunion.Under cross-examination Lusk testified further:Q. During the course of the first speech, were any instructions given byMr. Szerlip as to how the people should vote?A. No.Q.Whether they should vote or not vote?A. No, only it was understood he didn't approve of that union becausehe told us they didn't belong to the A. F. of L. or-Q. Did he say clearly he didn't approve of the union?A. That particular union he considered a racketeer union.Lusk's testimony was supported by Kirk, who testified that Szerlip statedthat in case the Union won the election it would demand an increase in payand he "wouldn't be able to pay it." Kirk also stated that Szerlip said the Unionwas "a racketeer organization."Szerlip was an evasive witness, often manifesting an intention to tell lessthan the required "whole truth." Lusk and Kirk on the contrary, were trust-worthy witnesses answering all questions freely and with obvious care to tellnothing but the truth.Under these conditions the undersigned accepts theirtestimony that Szerlip made these statements on May 31, 1944.Szerlip testified that on May 31, 1944, he sent material for eight signs, relativeto the Board election, to his brother, Arthur Szerlip, a partner, requesting thatthey be ready by the following day. Szerlip asked that two signs be made up,one to be posted in each plant. They were to be in two colors, 28 inches wideand varying in length as the volume of copy dictated. The wording follows :1.Vote as you wish. Donotbe intimidated.2.Vote for the truth and your welfare.3.Vote the American way.No FearNo MaliceNo Insults4.Willyourvote be based on vilification or on honesty and fact.5.Vote for the truth.6. "The priceless ingredients in each product are the honor and integrityof its maker"says a leading medical manufacturer.Be guided byhonor and integrity in all your worksays the company.137.The National Labor Relations Board has decided that Jake Bulin,Al Kirk and other productive employees are entitled to vote.148.Vote, Vote, VoteVote yes or no but be sure to vote.1613Underscored phrases in this sign are marked "large" in the copy, other matter ismarked "small."14This is the form posted at the 58th Street plant when Buhn and Kirk were workingforemen.Szeilip's note which was attached to this copy directed that a form for use atthe 53rd Street plant omit their names and add "excluding office and clerical" after pro-ductive employees.The posting of this sign has added significance where Szerlip'stestimony at the hearing in the representation case that "Al Kirk and Jake Bulin areunion men," is noted.11The matter below, as Szerlip testified, was copied from the sample ballot sent in bythe [Board]0 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDMark an "X" in the square of your choiceDo you desire to be represented by International Metal Engravers UnionYESqNOqHereorHereYouDecideSzerlip testified, and the undersigned finds, that he picked the finished signsup at his brother's house on June 1, 1944, and the following day "went aroundwith thumb tacks and stuck them up."Szerlip did not specifically testify that these eight signs were all that hehad posted.Lusk, whom the undersigned finds to be an exceptionally carefuland trustworthy witness, gave the following testimony regarding an additionalsign :One mentioned about Mr.Woelfel, with relationto his nationality, beinga foreignerand that-another about racketeer.This testimony,presented on the first day of thehearing,was not denied andis credited by theundersigned 1°Although, as noted above, the official election notices were sent out on May 27,1944, they were not posted in the respondents' plants, as-Szerlip admitted, until"the Saturdayprecedingthe election,"i.e.,June 3.Kearnsreceived com-plaints through the Union that the notices had not been posted and on Friday,June 2, visited both the 53rd Street and the 58th Street plants in an unavailingendeavor to make an inspection and determine the truth of this reportAt the53rd Street plant Kearns, in the absence of Szerlip, presented his request to Mosswho told him that since the plants were engaged in war work he could not enterwithout permission from the proper military authority.Kearns pointed outthat he had been in the plants on several prior occasions and that this require-ment had never been madeHe asked to see Szerlip, with whom he had previ-ously arranged his entry into the plants.Kearns wastold that Szerlip wasnot available.Thereafter he went to the 58th Street plant and was refusedadmittance by Samuel Spanier, plant superintendent.On reaching his officenext day Kearns found a message from the respondents saying that the noticeshad been posted.This statement he verified through the UnionAs Szerlipadmitted in his testimony, the posting of the Board's official notices followedby a day and a half the posting of his own signs relative to the election.17There was similar delay in furnishing an eligibility list for use at the election.Such a list was delivered to Kearns at his home at 8: 30 p. in., June 5, 1944.Next day, Kearns asked Szerlip for an opportunity to check the list against therespondents' pay roll.This request was refused. Szerlip assumed responsibilityfor the preparation of the list, testifying, "The list was submitted to me of employ-1° It is admitted that a sign r^ading : "The Truth Wins" was posted over the door of theplant on the morning after the election. It was still posted at the time of the hearing inthe instant proceeding.17These findings are based on Kearns' credited testimonyMoss denied that he hadrefused to admit Kearns.His version was that he had referred Kearns to Szerlip.Thewitnesses agree that Kearns did not in fact enter the plants. HENRY MOSS & COMPANY133ees, and I eliminated those which in my opinion were asked to be eliminated bythe [Board]in their decision.I eliminated those which were confined to theoffice and those which were listed in the category of managers or chief super-visors, and the others,following the Board's ruling,I had contained in the sheetswhichI forwarded to the home of Mr Kearns"Due to the short time availableKearns was able onlyto check the list withthe Unionby telephoneAt thattime the omission of Fred Harden's name was noted.-Harden, one of thecomplainantsin thisproceeding,had been selected to bean observer for the Union at the electionThe date of his selection was notdefinitely fixed but since it was prior to May 29,1944,itwas within his periodof employment by the respondentOn the eveningof June G. Harden,and others,made speechesat a union meetingattendedonlyby therespondents'employees.Harden urged the employees to jointhe Unionas the only organization availablein their industryHe combatted the ideathat it wasnot a legitimate unionbecauseunafhliatedwith either the A F of L or the C I 0 Manyindependentunions, he asserted,were large and powerfulHarden attacked the health andsafety conditions existing in the shop.He stated that protection through work-men's compensation was inadequate because ofthe employees'meager wages.He illustrated this point by reference to the caseof MaryLeo, who had recentlysuffered an injury to her hand.'Szerlip was informedofHarden's speechnextmorning.Evidently he wastold that Harden had assertedthatthe respondents'plants were not coveredby workmen's compensation insurance.19 This report Szerlip disproved in speeches'made June7,1944,at each plantSzerlip displayed his insurance policy andcancelled checks covering premium payments.He also statedthatLeo had beenfully paid by the respondents for her normal time,and overtime earnings,duringthe period she was absent because of her accident.Thisstatement Leo substan-tiated when questioned by Szerlip at the 53rd Street plant during his speech.20The record shows clearly that Szerlip's remarks on June 7 went beyond ananswer to Harden's speech as reportedto hiir_.He urged the employees to getout and vote.He also made reference to a letter mailed to the employees by theUnion under date of June 5, a copy of which had come into his hands.Szerlip'stestimony with reference to the union letter and other union circulars was :...I said that previously we were called a"Hitler"and now we aiecompared to "Smiling Tojo,"that we were stooges,and that we would stabour friends in theback,and that we had been called rats,and I askedif the employees acceptedthatbrand of vilification as the truth, and I said,if you do, you decide, it is entirely up to you.2i"This summary is drawn from uncontroverted and credited testimony by Harden.'°Szerlip testified that several employees, including Janet Bissett, Jacob Bulin, andGeorge Rao, came to him the following morning after Harden's speech to inquire whetherthey were covered by compensation.The three employees named were all called as wit-nesses, but Bissett and Bulin were not questioned about Harden's speech.Rao testifiedthat he had no knowledge that anyone had said the employees were not covered by insuranceagainst accidents.Employees Andrew LoBianco and Harold Schlig testified that theyheard Harden's speech and told Szerlip of it next day.LoBianco testified further that hehad previously told Szerlip of his intention to attend the Union meeting and that hegave Szerlip a copy of a union letter dated June 5, 1944 which had been mailed-to him.t0This summary is drawn from Szerlip's testimony which is corroborated by otherwitnesses.21 In so stating Szerlip misapprehended the application intended by the Union.Thepertinent paragraph from the letter reads :Conditions such as these are possible only because we workers make no organized effortsto protect our interests.This enables the employer to deal with us as individuals, itenables him to snipe away at each of us separately, using us as he sees fit to "feather 134DECISIONS OF NATIONALLABOR RELATIONS BOARDSzerlip further attacked Harden directly stating that he was not a good workman;that he was supposed to have been a dental technician '2 but could not get a job,and "that he could not place him any place in the plant because he didn't seemto stay put because he didn't seem to be efficient " 22 Szerlip also said of employeeJohn Perito, who was designated as the second union observer at the Boardelection, that he had been planted in the shop as a union agent to organize theemployees 2+Kearns was in charge of the election.When the observers assembled shortlybefore 5 p. m. on June 7, 1944, Frank Morgenstern,25 an employee who had chargeof ship nomenclature installation and was an observer for the respondents, pro-tested to Kearns against Harden serving as an observer for the Union.Mor-genstern asserted that Harden was not an employee of the respondents and wastherefore ineligible to serve.Kearns rejected this protest since, as he testified :I had already investigated the circumstances under which Mr. Hardenhad been laid off . . . I exercised my discretion as field examiner to decidewhether or not that he could act as an observer. I I reached the conclusionthat it would be more harmful to a free election to remove him.Morgenstern telephoned to Szerlip and related the failure of his protest. Szerlipthen came to the polling place.Morgenstern's credited testimony as to whatthen happened reads as follows :Well,Mr. Szerlip came in very excited and said that the election was afarce, and that Mr. Woelfel was electioneering outside, and that Mr. Hardenwas 'a representative of the union though he had no right to be because he wasnot employed by the Company.Mr. Kearns alsogot very excited and threatenedto call a policeman ifoMr.Szerlip did not get rightout, andhe said he was running the election andMr. Szerlip had no right to interfere and come in that way. After a shortwhile,Mr. Szerlip left .24Woelfel came to the door of the polling place at about the same time as Szerlipand made complaint to Kearns that Szerlip was escorting voters in his car tothe cornerdiagonallyacross from the polling place 27 These events took placewhile about 12 employees were in the polling placehis own nest "This method of being beaten from within is an old, but very effectiveweaponIn the hands of a crafty employer it must be fought vigorously.We mustnot fall for this booby trap ! Instead, in these next important days we must bewareof the "smiling Togo's," the stooges who pretend to be our friends, but who will nothesitate to stab us in the backThese rats advise against voting four [for] ourunion.They know they must "play ball," they understand and are afraid, for theyknow there is no room for these (sic) kind in a union shop.22The reference is to Harden's former occupation.23This quotation is from the credited testimony of Lusk.Kirk also testified to thiscriticism by Szerlip regarding Harden.24 Szerlip admitted this attack on Perito.Kirk testified that Szerlip said of Perito, "heknew that John was planted in the shop to try to organize the place " Lusk's testimonywas that Szerlip said, with reference to Perito, "we allowed an outsider to come in andorganize us and stir all this trouble and dissension."25At the time of the hearing in the instant proceeding Morgenstern had left therespondents' employ21Harden testified that Szerlip said, "This man has no right to sit here as an observer.He is not in my employ." "He is fired " "This whole election is a farce."Kearns'testimony was that Szerlip "told me I should put out Harden immediately or I was a fraudand in league with the Union."21This finding is based on Kearns' undenied and credited testimony. HENRY MOSS & COMPANY135After the polls were closed and the votes counted, Szerlip. said to Morgen-stern, as Kearns testified, "Don't worry about the challenged ballotsIwillpick up 25 more votes there "When questioned regarding this occurrence, Szer-lip replied, "I don't know what I said then.There was a lot of things passedby the union people and by us," and further, "there were some wise crackspassed by all parties around, and we went out. This is all. I don't rememberwhat was said." In this state of the record, the undersigned credits the testi-mony as to this incident given by Kearns.Concluding findingsThe undersigned finds, on the basis 01 the above-recited acts and utterances,that the respondents not only failed to maintain the neutrality which the Actrequires employers to observe in representation proceedings 28 but embarkedupon a partisan policy In effect, they treated this representation proceedingas' a contest between the respondents and the Union.This policy was adoptedby the respondents soon after the advent of the Union in their plants and con-sistently pursued until the date of the hearing in the instantcase.In hisspeeches of May 31 and June 7, 1944, Szerlip made positive partisan declarations.Significant of his attitude is the statement of employee Charles Blaustein, calledas a witness by the respondents.Blaustein, when asked if Szerlip expressedany opinion as td the election to be held.later that day, replied, "He said thetruth will win, and he was sure he was right and he would win." Both pre-election speeches were strongly anti-union in character.Attempts by Szerlipto justify them under the principle of freedom of speech as mere expressions ofopinion and refutation of erroneous union statements are proven invalid notonly by the credible testimony of Board witnesses but by his own admissions oncross-examination.When viewed in the setting of the respondents' consistentlyanti-union campaign,these speeches clearly cross the line dividing legitimate`exerciseof freedom of speech in democratic processes from utterances whichinterfere with the employees' "full freedom of association" which the Act en-visages.They are correctly regardedas acts indefiance of the declared policyof the United States "to encourage the practice and procedure of collective bar-gaining."The respondentsassembledtheir employees during worktime andexpounded to them their own policy of opposition to the Union. They under-took, through direct action, to defeat the policy which the Act was designed toeffectuate.The respondents delayed the posting of the Board's official notices of elec-tion.Meanwhile they placarded both plants with notices of their own devising,which, interpreted in the light of Szerlip's speech on May 31, 1944, can have butone possible significance and that an anti-union one. Szerlip's invasion of thepolls on June 7, and Morgenstern's and Szerlip's protest of Harden's functioning:isa union observer, which took place in the presence of numerous employeeswaiting for an opportunity to vote, were inexcusable interferences with theBoard's plenary control of election procedure.As the Supreme Court has said,"The control of the election, procedure, and the determination of the steps neces-sary to conduct that election fairly were matters which Congress entrusted tothe Board alone." 29On thebasis of thewhole record, the undersigned finds that the election didnot fairly reflect theuntrammeledwishes of the respondents' employees and did21N. L. R. B. v. Sunbeam Electric Mfg.Co, 133 F. (2d) 856, 860 (C C. A. 7)."IWaterman Steamship Corporation v. N. L. R. B.,309 U. S. 206. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot constitute a fair test of the employees'desires as to representation.Ac-cordingly, it will be recommended that the Board set aside the election held onJune7, 1944.C.The discriminatory dischargesHoward Schleenbeckerwas hired by the respondents about April 16, 1942, asa polisher in the 53rd Street plant In Octobei 1943, at his own request, he wastransferred to,the plating department located in the SSth Street plant. Schleen-becker had developed stomach ulcers while employed by the respondents andthought the dust in the polishing department was detrimental to his ailment.His initial wage was 35 cents an hour In each of the months May, June, andJuly 1942, he received an increase of 5 cents an hour. In November of that yearhe was given a fourth 5-cent increase which gave him an hourly wage of 55cents an hour. In 1943 he received raises of 5 cents an hour in each of themonths May, July, and December.His final increase, effective in the pay-rollweek ending December 16, 1943, raised his wage to 70 cents an hour.'0 Exceptfor his working foreman, Alfred Kirk, Schleenbecker was then the highest paidemployee in the plating department.Schleenbecker testified, and the under-signed finds, that he always asked Moss for these raisesOn the occasion ofhis last increase, he suggested to Moss that "he would have to go to see if [he]could make more money some place."Moss advised him "to keep [his] shirton" and promised the increase.Schleenbecker's service with the respondents terminated on March 27, 1944.Moss testified that he "was discharged for poor workmanship and failure toattend."He stated further :Schleenbecker occupied a position which became a bottleneck. As a matterof fact, that is why, the only reasonwhywe kept him for the period he wasthere.I can assure you, as you know, the manpower situation at thattime was most acute, during the period of the war, and we had to take whatwe could get, that wasn't what we wanted.Criticism of Schleenbecker's work performance was mainly directed to anincident occurring soon after his transfer to the plating department in October1943.At the time the department was engaged on a large order and had adefinite daily quota to meetWhen told by Kirk of the output expected, Schleen-becker, who thought it was an impossible assignment with the available tanks,admits that he "flew off the handle," and said "if you can do it, do it your-self.""Szerliptestified that Schleenbeck thereafter left the plant.Kirk andSchleenbecker testified positively that he did not leave.The undersigned, afterconsideration of the demeanor of these witnesses and the setting of their re-spective testimony in the whole record, accepts the version of Kirk and Schleen-becker, the witnesses most intimately concerned, and rejects that of Szerlip.Both Kirk and Schleenbecker testified further as to the incident that there hadiu It is the practice of the respondents to pay on eachMonday forthe week ending theprecedingThursdayiiKirk testified that Schleenbecker said, "If you can work them, I can't.You do ityourself."Szerlip's testimony,evidently referring to the same occasion,was that hefound the work blisteredfrom overlong immersion in the tank.On calling this toSchleenbecker's attention,he said, "I am doing all I can do, and-if you can do better, do ityourself."While Moss did not directly participate in this incident,he testified thatSchleenbecker said on an occasion"early in 1944," "I can't do it any better.If you thinkyou can do it better do it yourself."a HENRY MOSS& COMPANY137been trouble with the solution in the tank which had been incorrectly com-pounded or had been tampered with ffi They agreed that after this condition was-corrected Schleenbecker did the amount of work required.Criticism of Schleenbecker's attendance record was vigorously voiced in thetestimony of Moss, Spanier, and Szerlip, as respondents' witnesses.This testi-mony loses in impressiveness because of its exaggerated and inexact character.Thus Moss testified:I know he had a very poor attendance record. It was more inattendancethan attendance record. . . .He was sporadically, periodically out.Mondays was his favorite day out. Particularly after Sunday.He didnot work Sunday but he was out Monday. Saturday continually. Thatwas a live-day week man. He did not come in Saturdays.After much begging we got him to come in a few days.Itwas usual for him to come in at 10 o'clock, 12 o'clock, two o'clock,whenever he darned pleased.The exact tinie card record of Schleenbecker for 1943 and 1944, as placed inthe record,33 does not bear out Moss' testimony.There is no support whateverfor Moss' testimony that Schleenbecker habitually reported late.On every daycovered by the time cards fn evidence Schleenbecker, when present, reportedon time for the beginning of his shift at 8: 30. The further criticism of Schleen-becker's record by Moss has some justification when applied to the 8 months'period from January through August 1943. During these months Schleenbeckerwas absent 45 days, of which 24 were Saturdays and 10 were Mondays. In the34 weeks included, his hours fell below 40 in 15 instances.He worked 44 hoursin each of 8 weeks ` and exceeded that number in but 1 week.However, Moss' criticism has very slight, if any, justification when appliedto Sclleenbecker's last 7 months of employment with the respondents.Thisperiod covers all of his work in the plating department. From the week endingAugust 20, 1943, to that ending March 23, 1944, a total of 30 weeks," Schleen-becker was absent from all causes on 15 days 'No account is here taken of 22 Saturdays on which he worked from 4 to 7hours.Of the 15 days on which Schleenbecker failed to attend 7 were Satur-32 Spanier testified that the solution in one of the tanks had been tampered with butdenied that it hampered Schleenbecker's work.The undersigned rejects this denial.13As noted above the time cards for 1942 were also offered by the respondents but laterwere withdrawn.>uThis includes the week of March 4, 1943, for which the time card with clock punchingsismissing.The duplicate card shows earnings of $25 30 which, at Schleenbecker's rate of55 cents an hour, accounts for 40 hours at straight time plus 4 hours at time and a half.It is inferred that Schleenbecker was not absent during this week.81The time card for the week of January 13, 1944, is missing. Since Schleenbeckerworked a total of 50 hours that week, it is clear that he was not absent on any day.8°A comparative statement of Schleenbecker's absences in the two periods follows :Mon.Tues.Wed.ThursFri.Sat.TotalJan. through Aug 1943-----------------Sept. 1943 to March 23, 1944 ------------102522012322474515Totals--------------- ------------1272353160 l'138DECISIONS OF NATIONAL LABOR RELATIONS BOARDdays 37In this 30 weeks Schleenbecker's weekly hours fell below 4033 in 8weeks ; September 9, 28 hours ; September 16, 38 hours ; November 11, 33 hours ;January 6, 34 hours ; January 27, 28 hours ; February 3, 10 and 24th, 30, 28 and38 hours respectively."He worked 44 hours or more in 20 weeks during the30-week period.The undersigned finds that Schleenbecker's record of attend-ance prior to this 7 months' period was too remote to furnish justification forhis termination on March 27, 1944. It is noted further that Schleenbecker wasdeemed worthy of a final increase in pay on December 16, 1943, which fallsabout in the middle of his last 7 months of service with the respondent. Judgedin the light of this 7 months' record of attendance the strictures of Moss mustbe found to be unsubstantiated.Moss further testified that he spoke to Schleenbecker about the quality ofhis work or his absenteeism "on manifold occasions."He stated that the firstoccasion was "-,cry early in his period of employment by us," and that be hadspoken to him "any number of times" in 1942.Moss' further testimony reads :When he was absent, I spoke and complained about it.When his work wasnot getting out, I complained about it, on any number of occasions, a greatnumber, a good.number, a half a dozen, eight or ten, something of thatsort.Moss also testified that he spoke to Schleenbeclfer about his work "quite anumber of times" in 1943 and "several times" in 1944.He was unable, however,to specify these occasions nor to give any account of his conversations withSchleenbecker.The only exception to this complete lack of specificity is Moss'testimony relative to Schleenbecker's statement that he could not produceto the extent desired noted above in this report.Spanier, similarly, when asked whether he had ever talked to Schleenbeckerabout his absences, answered, "Innumerable times."When asked, how manytimes, he answered, "Five, six, seven, eight times."However, Spanier gavedetailed testimony relative to such incidents appPying only to Schleenbecker'slast days of employment. Spanier testified that Kirk was in charge of theplating department, and gave testimony regarding Kirk's reports to him onSchleenhecker's work, reading as follows :A. On some occasions he [Kirk] ,spoke to me about his not being there, hewas absent.On other occasions, that he was careless with the work inthe tank. Some of the work came out burned. .Q. Did he complain about his work?A. Not to any great extent, only the occasions I have mentioned.Schleenbecker testified positively that neither Moss nor Spanier had ever spokento him in criticism of his work.Kirk's testimony includes the followingexcerpt:Q. Do you recall any occasion recommending or telling somebody Schleen-becker's services were not satisfactory?37 Saturday was a regular work day.However, the regularity with which Schleenbeckerworked either 4, 6, or 7 hours shows that these were approved hours. Spanier testified,"Well it is part of the rules we work Saturdays all day." Szerlip gave similar testimony.38 Szerlip was asked, "how many hours did you expect Mr. Schleenbecker to work fromDecember 30, to March 30, [1944]."He answered, "we would prefer him to work 40 hoursand give us 40 hours of 8 hours a day .. . .1139 It will be noted that this period includes the Christmas and New Yearseason.Szerlipstated that he would not "hold it against the employee for not appearingon any of the realnational holidays." HENRY MOSS & COMPANY139A. I don't recall thatOutside of when he wasn't there, the work wasbeing produced.The criticism of Schleenbecker's attendance record by the respondents' wit-nesses was entirely undiscriminating.Any failure to work was presented underthe guise of absenteeism, without inquiry as to its cause.Thus Szerlip sum-marized Schleenbecker's record in this blanket indictment :Excluding Saturdays and Sundays you will find he was absent not less than43 days . . .osax*asYes, and I made some calculations this past Sunday, and I find that thereisapproximately, giving Mr. Schleenbecker the benefit of the count, 35.7percent imperfect weekly attendance and 8 5 percent lost days, both per-centages excluding Saturdays and Sundays.Schleenbecker testified, without denial that he was absent 3 days because of hisfather's death and another 3 days because he had been injured by stepping on anail.There is partial corroboration of this injury in Spanier's testimony.Whenquestioned whether such an injury caused Schleenbecker to be absent, Spanieranswered, "Possibly so. I recall that he limped there at one time."Moss madeinquiry as to Schleenbecker's absence at the time. Since Moss gave Schleen-becker "$3 00 out of his pocket" in lieu of workman's compensation, it may beassumed that Moss was satisfied that the 3 days' absence was legitimate.40Anundetermined amount of absence on the part of Schleenbecker was d>>e to histemporary disablement with stomach ulcers.Spanier beard from Kirk thatSchleenbecker suffered from this ailment and agreed that this was a legitimatecause for absenceSchleenbecker estimated that his absence from this causetotaled 10 days, although "It might have been more." This absence, added tothat caused by his father's death and his injury, accounts for over a third of the43 days' absence computed by Szerlip in Schleenbecker's 2 years of employ-ment with the respondentsSome further allowance should be made for ex-cusable absence on national holidays."As noted above Moiss Gaily in his testimony assigned reasons for Schleen-becker's discharge.Near the close of his testimony, however, Moss changed thistestimony and stated that Schleenbecker was not discharged but had quit.42Moss' testimony at this point reads:Air. Spanier said that he had called Mr Schleenbecker's attention to hispoor workmanship and to his inattendance Air. Spanier then told me thatMr Schleenbecker came back into the office in the morning and said, "Allright, I quit."Sp.uuer, testifying subsequent-toMoss. rave a detailed account of hiscontacts with Schleenbecker just before his termination.Spanier's version wasthat he spoke to Schleenbecker 2 or 3 days before his termination. Spanier'stestimony as to this interview reads:I told him that he was on a job that was very important and that partwas a bottleneck.We had to get the work through, had contracts for a40 Schleenbecker, while testifying as a witness in the Board's rebuttal, gave a circum-stantial account of this matter, credited b3 the undersigned"As noted above Szerlip testified that he would not "hold it against the employees fornot appearing on any real national holidays."42Moss' statement was, "Mr. Schleenbecker, as I understand, quitThat is my recollec-tion,that he quit." 140DECISIONSOF NATIONALLABOR RELATIONS BOARDquarter of a million stencils to go through and we were behind onour com-mitments,and the expediters of the Navy were after us, and he wasn't co-operative, and unless he would give his job more attention, giveus more ofhis time, he wasn't going to be around there very long or words to thateffect.Spanier gave the following testimony relative to events on Schleenbecker's lastday in the 58th Street plant:I went back there about sometime between 8: 30 and quarter of 9 andI commenced to talk to him and I was interrupted and I had to get back tothe office.*******I started to tell him about his not being in Saturdays. I was interrupted,and I got back again about 10 o'clock . . . I told him I was very much dis-appointed and dissatisfied with his attendance.We needed his servicesthere, and unless I could get it, he wasn't going to be around there verylong.I left . . . and about 10: 30 or thereabouts he came out . . . To the, frontof my office . . . and he said, "The hell with this." And I said, "What isthe matter, Howie?"He said, "I am fed up, I am through."I said, "OK,go to 53rd Street and get your check. It will be ready."Schleenbecker's testimony, which was fully corroborated by that of Kirk, wasthat he had been ill with his stomach ailment and absent on the Saturday pre-ceding his termination on March 27, 1944.He continued ill through Sunday butreported at 8:30 Monday morning thinking he "would be able to stick the dayout."After two hours he felt too ill to continue and asked Kirk'spermissionto leave which was granted.Kirk's testimony as to the incident reads :Q.Do you remember the day that Mr. Schleenbecker was laid off, thelast timehe workedin the plant?A. I can't recall the day exactly but he was off the day before, I imagine,and when he came in, he complained of feeling sick, so I said to him "Listen,if you feel sick, you better go home because you are no use to me while youare sick." "March 27, was Monday and a pay day. About 4: 30 p. m. Schleenbecker, as hetestified, gave his friend, Charles Herbert his badge and a note to serve asidentification and requested Herbert to get his pay" Schleenbecker further tes-tified that Herbert gave this note to Spanier who gave him two checks, one forthe regular pay day and a second covering Friday and the 2 hours' work onMonday.Spanier then took the badge from Herbert and told him Schleenbeckerwas through.That evening, as Schleenbecker testified and the undersigned finds, his fore-man, Kirk, came to his home and told him he was laid off and that Spanier hadtold Kirk not to let him start to work if he came in. Next day Schleenbeckerwent to the 53rd Street plant office in order to see Moss and ask why he waslaid off.He was told that Moss was very busy, whereupon he inquired whether11 Schleenbecker testified that, Kirk said : "If you feel that bad, go ahead home."44As his name on time cards indicates, Herbert had collected Schleenbecker's pay for theweek of February 3, 1944 and for four weeks in 1943. HENRY MOSS & COMPANY141he could obtaina release.A clerk thereupon gave him a release, which is inevidence, dated that day and signed with the name G. S. Moss'sSpanier testified that lie telephoned to the 53rd Street office soon after Schleen-becker left on Monday and instructed them to prepare his checks and a release.It was Spanier'sfurther testimony that under such instructions the paymasterwould prepare the check immediately. Spanier denied having taken up thebadge from Herbert and when first asked concerning a messenger coming forSchleenbecker's pay that afternoon, answered, "I don't recall any such incident."However, he admitted that he had once received a note asking for Schleenbecker'spay which to the best of his recollection was clipped to the time card.He wasshown such a note dated March 27, 1944, signed by Schleenbecker and attachedto his time card for the week ending March 30, 1944, reading as follows :"Will you please give this boy my pay.Thank you."Spanier identified his own signature appearing below the notation, "Check is at53rd Street," which lie bad written thereonWhen checks were delivered topersons other than the employee, it was the respondent's practice to require per-sons applying to sign the time card.Schleenbecker's cards for the weeks endingMarch 23 and March 30, 1944, were both signed "Charles Herbert." Spanierexplainedas follows :It is my impression the one note covered both checks, because that checkfor March 23 would not ordinarily be ready until Monday, and that on thesame day which another check was prepared and I believe both checks werereceived the same day and signed by the same individual under that onenote.Spaniertestified further that the check for the week ending March 23 wouldin the normal course of business come into his possession Monday, March 27,about 3 p. m.Herbert, since he arrived after 4: 30 p. in., would then have beenrequired to sign the time cardin Spanier'spresence before receiving the paycheck.When asked whether he recalled seeing Herbert sign any time card inhis presence, Spanier replied, "I don't recall itHe may have. I don't recallIt.,,The undersigned notes that Spanier's testimony relative to his protest toSchleenbecker allegedlymade 2 or 3 days before March 27 is inherentlyimprobable when judged in the light of Schleenbecker's attendance record forhis last 7 months of employment as set forth above.Moreover, in the 6weeks preceding his termination Schleenbecker had been absent but 2 days, oneof which was Tuesday and the other Saturday In this 6 weeks' period Schleen-becker worked in successive weeks 491/ , 38, 49, 40 50 and 46 hours. Szerlipsaid of the card for the 49 hour week, "I consider this a good card. * * *This is a swell card. If we could have that from him all the time there wouldbe no argument." The time card for the week showing 50 hours, included 3, 9-hour days, 2, 8-Hour days. and a 7-hour day on Saturday. Szerlip said of thecard, "I consider this a good card, likewise" It is clear that Schleenbecker'srecord as to absenteeism was materially better in the last 6 weeks of his em-ployment than it had been at earlier periods.After consideration of the record, the demeanor of the witnesses concerned,the specificity of their testimony, its accuracy or inaccuracy as shown above,95 Szerlip stated that the signature on this document was G. S. Moss and that it hadbeen affixed by an office employee with authority.The document in evidence is a type-written copy of the original exhibit and the name thereon is incorrect. 142DECISIONS OF NATIONALLABOR RELATIONS BOARDremembering that Kirk was the official best inforniedras to Schleenbecker's workperformance since he was intimately associated with him as his working fore-man, and noting that both the note and the rel4ase in evidence exactly confirmsSchleenbecker's testimony, the undersigned rejects the testimonyofMoss andSpanier to the effect that Schleenbecker quit on March 27, 1944, and accepts theversion of events occurring that day given by Kirk and Schleenbecker.Moss asked him what he intended to do about the Union. Schleenbecker repliedthat he intended to stay in since the whole shop was signed up.Moss furtherasked him if be thought that some man on the outside could do more for himthanMoss could and received the reply. "that was tobe seen ""Schleenbeckerattended union meetings and solicited applications for membership from hisfellow workers.On a date not definitely fixed in the record, Schleenbecker waselected to succeed employee Robert Webber, who had served as chairman of theUnion's organizing committeeSciileenbeckei agreed to assume this position.In March 1944. i e, shortly prior to Schdeenbecker's discharge. Szerlip came toKirk in the 58th Street plant. Szerlip referred to Webber in opprobrious termsand declared, as Kirk testified, "FIe [Webber I started all this trouble with thisunion business."Later Szerlip asked Kirk if lie had ever seen Webber drunkin the 58th Street plant.Kirk replied in the negative and referred the questionto Schleenbecker who also said that he had not."As Schleenbecker's testimonyreads, "Mr. Szerhp then turned on me because I said 1 had never seen Bob Webberdrunk, and lie said my work was no good and I should keep my month shut."Concluding findingsThe undersigned finds the contention of the respondents that Sclileenhecker'stermination was a result of absenteeism and inefficiency unconvincingAs thetime cards in evidence show most of his absences were niaiked "OK"Schleen-becker's absences were most frequent in the first 8 months of 1943In that yearlie received three raises and his wage increased from 55 cents to 70 cents anhour.These raises were granted by Moss, who was his severest critic at thehearing.In the last 7 months of his employment Schleenbecker's attendancerecord was good and his total hours worked averaged over 40 per weekThecriticism of the respondents was entirely undiscriminating, inainiig no accountof legitimate absences resulting from injury, illness, and the death of Schleen-becker's fatherThese criticisms further covered the entire period that Schleen-becker worked for the respondents.Despite his attendance record, Schleen-becker was an acceptable employee for nearly 2 years during which period hiswage was doubled by periodic increases.As appears from the testimony of Su-perintendent Spanier, a witness called by the respondents. Schleenbecker wasdischarged at a time when the plating department had a great press of work.It had a quarter of a million stencils to get out and was behind in its commit-ments.There was nothing new in the character of the service which Schleen-be kei rendered in March 1944 nor°in the respondents' need for those services.The new element in the situation in March 1944 was Schleenbecker's promi-nent position as chairman of the organizing committee for the UnionThe4"Moss slid not specifi-cally deny Schleenbeckcr's statements although when asked whether lie had ever questionedHarden or Schleenbecker regarding their union activities. Moss replied, "I never spoke tothem or any other employee about union activity "V These findings are based on Kirk's credited testimony-Itwas Kirk's further testi-monythat, at thispoint there were words passed between Schleenbecker and Szerlip whichhe did not recall HENRY MOSS& COMPANY143respondents knew of his membership in the Union and his intention to retainit.Szerlip, in the month of Schleenbecker's termination, was outspokenly pro-voked by his defense of Webber, his predecessor in the organizing committeechairmanshipTile record indicates that respondents' officials had ready andprompt sources of information of happenings at union meetings. It is a fairinference made by the undersigned that it learned of Schleenbecker's elevationto the key post of chairman of the organizing committee.The record shows that other employees had absentee records worse thanSchleenbecker.One hale employee, as Spanier admitted, was accustomed tobe absent on periodical sprees sometimes lasting a week or more.Although, asSpanier testified, his total (lays of absence probably exceeded that recorded bySchleenbecker, he was still employed by the respondent at the time of the hear-ing.A female employee also had a record of voluntary absence which Spanieradmitted was "possibly" greater than Schleenbecker's total absence from allcauses.-The undersigned is further influenced by the contradictory character of theaccounts given by the respondents' witnesses of events preceding Schleenbecker'stermination.Witnesses for the respondents at first proceeded on the basisthat he had been discharged, alleging absenteeism and inefficiency as justi-fication.Later Moss, supported by Spanier, gave detailed testimony to the effectthat Schleenbecker quit.This account was disproved by the testimony of Kirkand Schleenbecker and by documentary evidence which clearly substantiated theirtestimony.After consideration of the record and of the demeanor of the witnesses, theundersigned concludes and finds that the respondents, on hearing that Schleen-becker held the key position in the Union's oaranizational campaign, seized uponthe opportunity afforded by his illness and resulting absence oil Monday, Mal ell27, 1944, to discharge him summarily without warning or explanation givento him. It is further found that Schleenbecker's discharge was based on hisunion membership and activities.By this discharge the respondents have dis-criminated in regard to his hire and tenure of employment and have discour-aged membership in a labor organization, and have thereby inteifeted with,restrained, and coerced their employees in the exercise of the rights guaranteedin Section 7 of the Act.Fred Hardenwas first employed by the respondents as a polisher in the latterpart of August 1943. In late December he was transferred at his own requestto the screw machine department where he operated a turret lathe.He contin-ued on this job about 10 days and again requested transferHe was thenplaced in the engraving depaitment.Harden's initial wage was 60 cents anhour.This was increased to 65 cents, effective in the week ending September23, 1943He received a second a cents an hour raise on December 28. 1943, onthe occasion of his first transfer, and a final increase of the sanne amount onApril 20, 1944Testimony as to Harden's transfer into the screw machine department issharply in conflict.Harden and his wife, Vera Harden, who was not an employeeof the respondents, gave mutually corroborative accounts of what then hap-pened.Harden, early in December 1943, contracted a severe cold.He wasabsent, as his time cards in evidence show, from Saturday, December 4, throughMonday, December 27, 1943. On December 26, as Hoiden testified, Mrs Haiderwent to the 53rd, Street office with a note which was addressed to MossIn this"Harden's credited testimonv explain-, the delai in collectnig hi, par as clue to tile filetthat his Niife was enipioved in a liospitel and could not take a dal off earlierThe under-signed notes that the amount due was only $5 20.679100-46-vol 65-11 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDnote Harden requested that his wife be given the pay due him and his release"because of his health condition." '° On Harden's time card for December 9, 1943,appears the name "Vera Harden," indicating that she received the sum due.On returning, Dirs. Harden, as she testified, reported to her husband thatshe had presented the note to an office employee and that thereafter Moss cameout and said to her:I understand that your husband wants a release . . . will you please goback and tell your husband that I want him back. I want him definitelyback. I am satisfied with his work and I want him back.Mrs. Harden further testified that she thereupon told Moss that she didn't thinkthe plant was a suitable place for her husband to work since he had contracteda cold there.Moss said, "We will heat up that place, and let him come backto work."Moss further promised to give Harden any kind of work he wishedto do and closed the interview by saying, "one thing I want you to tell your hus-band, not to do anything before he will get in touch with me."Moss declinedto give Mrs. Harden the requested release.Harden testified that he telephoned Moss the next day and told him that hehad contracted a second cold because of the plant's inadequate heating facilitiesand, had no intention "of going back on the job unless conditions would be im-proved."Harden also complained of the dust hazard in his polishing depart-ment, and requested an assignment as a lathe operator in a new departmentbeing set up.He suggested that an increase in pay would be acceptable.Hardentestified that Moss assured him that new heating facilities were being installed,that he would give Harden "any job" he wanted and that he would give hima raise.Harden testified further that Moss definitely promised to give him ajob operating a turret lathe in the screw machine department.Harden thenreturned to work on the following day, December 28, 1943.a.Moss testified, to the contrary, that Mrs. Harden called on him about January1944, rather than in the preceding month ; that no note was presented, and thathe personally did not give her Harden's pay.His version of the interview readsas follows :She came in and asked for me and told me her husband Fred was sickand would be off for a couple of weeks and wanted to know whether hisposition would still be open when he came back, and I said, well, I will dowhat I can to hold the position open, but when he comes back,let us see,and that was the sum and substance of our conversation.Moss further testified that he "requested one of the girls in the office to see [thatMrs. Harden] received her husband's pay" and that "Harden came back abouttwo weeks later."Prior to Harden's return, as Moss testified, he had inquiredof Kirk what type of work Harden had done and how good his work was.Moss'testimony as to Kirk's reply reads :Kirk informed me he wasn't up to snuff, he never did get the knack ofpolishing sheets, and, therefore, he could not use him.Moss positively denied that he had received a phone call from Harden at thistime.He admitted that Harden received a raise on his return and was trans-ferred to the turret lathe.Moss explained this increase as based on the fact10This note was not produced at the hearing.As appears below Moss testified positivelythat no such note was presented.60Respondent's counsel stated at the hearing that Harden had testified that he wasabsent in January, rather than December,and that his absence only lasted one day.Therecord lends no support to this contention. HENRY MOSS& COMPANY145that operating the turret lathe required more skill than did Harden's job as apolisher.In resolving these conflicts in testimony the undersigned notes that althoughHarden testified without the aid of the respondents' records, his recollection issubstantiated by the time cards and Social Security data introduced by the re-spondents.A copy of the quarterly report to the Social Security Board showsthat Harden was "out" in the weeks ending December,16 and 23 and that thesewere the only weeks of absence during his full period of employment. Szerlip,after reference to the records, at first testified that Harden did not return untilDecember 31, 1943. It was only after his attention was called to the fact thatthe Social Security record indicated attendance in the preceding week that hecorrected this error.Further, time cards in evidence show that Harden re-turned to work on December 28, 1943, and that his raise to 70 cents was effectivethat week.Charles Moser, plant superintendent, whose jurisdiction extendedover both plants, a witness for the respondents, testified, without contradiction,as to Harden's transfer :I put him in the polishing department, and he reported sick, and Mr.Moss recommended putting him in the screw machine department, and I did.Moser further testified that he had never had occasion to talk with Kirk aboutHarden's work since he "did his work all right until such time as he was homesick."Under these circumstances and influenced in addition by the proveninaccuracies and exaggerations in Moss' testimony relative to Schleenbecker'swork record, as discussed above, the undersigned accepts the testimony of Mr.and Mrs. Harden relative to incidents connected with Harden's illness and trans-fer to the screw machine department and rejects such testimony by Moss andSzerlip as conflicts therewith.All witnesses agree in testifying that Harden requested a transfer from hisjob as turret lathe operator.Harden's statement was that he had difficultieswith the foreman.Moss, who stated that Harden was not efficient in the post,testified as follows : "Well, he just was not fitted for that type of work.Wehad constant tool breakage and he did not seem to get the feel of the machine,and his foreman complained." "Charles Moser, plant superintendent, whose approval was a necessary prerequi-site for transfer in the 53rd Street plant, testified that Harden came to him witha "complaint that the machine was too heavy for him and he could not handleit the way he would like to." Later Harden was transferred to the engravingdepartment.The undersigned does not find it necessary to resolve the conflictsin this testimony beyond noting that Moss' testimony as to Harden's inefficiencyis not borne out by the record.Moser was closer to Harden than Moss and yethad no knowledge of the alleged ineffectiveness to which Moss testified.Moser testified that William Dolphin, Harden's supervisor after his transfer tothe engraving department, had talked to him, "about four or five times" saying"that his [Harden's] work wasn't satisfactory."Moser, however, did not talktoHarden about the matter and testified that the early complaints of Dolphindid not seem to him "really justifiable because the man would only be startingin that department." 62He stated, "the complaints later on impressed me a bit.""Neither Moss nor Harden could give the foreman's name and it does not appear in therecord.s<Dolphin gave testimony which corroborates Moser :Q. But Mr. Moser told you to bear with him?A. That is rightQ. And to go along with him?A. That was after he receivedhis ownmachine. 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDDolphin testified that Harden was inept and slow in mastering the technic ofoperating an engraving machine, and that his spoilage was excessive amountingto 10 percent whereas but 2 percent was recognized as permissible.No recordswere kept of spoilage and Dolphin had no better basis for his estimate of 10 per-cent than the amount of spoiled material he "found laid away."Moreover Dolphinwas not able to give the value of material spoiled.Harden testified that no onecriticized him for excessive spoilage, and that errors were made in the work"practically every day."His further testimony reads :As a matter of fact, whenever anything was spoiled, it was so natural thatthey said "Forget about it.Don't worry about it."They said, "The moreyou worry, the more mistakes you make "In order to eliminate further mistakes, you had to forget this one, the lastone first, so you have to forget about those things. Those were very naturalthings.Harden further testified that his immediate superior, Dolphin, praised his workand "acknowledged that I turned out very nice work only it is slower." 'The undersigned notes that Moser did not include excessive spoilage among thematters about which Dolphin reported to him in discussing Harden's work.Moser's testimony was that Dolphin reported that Harden's "work wasn't satis-factory."When asked for Dolphin's specific complaints, Moser's answer reads asfollows :Well, he told me the man can't set his own machine, I have to set the machinefor him, and when I told him what to do he is always arguing about this andthat, and he is doing the work improperly.Dolphin testified that Harden advanced to the degree that he was able to set uphis own machine. Moss and Moser were the officials of the respondents responsiblefor Harden's lay off on May 29, 1944. Neither testified that excessive spoilage byHarden affected their decision.Both testified that in April 1944 when Hardenrequested his last increase in pay they agreed to discharge him as soon as workin the engraving department slackened.Under these circumstances the under-signed concludes and finds that the record does not support respondents' conten-,tion that excessive spoilage by Harden was a cause of his discharge.Testimony regarding the circumstances attending Harden's final increase isalso directly in conflict. It is Harden's testimony that he first approached Dolphinon the subject of an increase, saying that he did not like to go over Dolphin's headin asking for a raise.Harden's testimony reads: "I said, I would like to get atleast ten cents this time, but he [Dolphin] said, `I don't think you will get morethan a nickel.' " Later, as Harden testified, he carried his request to Moss, whopromised to grant the increase but stated that it might take some time "tostraighten things out."After waiting some time, Harden again spoke to Mossabout the matter and was told the raise was going through. Later Moss handedHarden a sure of money in fulfilliuent of this promise.Harden's testimony re-garding the incident reads :He [Moss] says "Here you are, Fred."He handed me an envelope., Hesaid, "Here you are, Fred.Here is your raise I promised you. Just keep upthe good work," and he patted me on the shoulder.Harden did not remember exactly the amount contained in the envelope 'hichWwas in addition to the pay received on the regular pay daysHis best estimatewas that it was "either $168 or 2.68, I am not sure, . . . something like that."Time cards in evidence show that Harden's last increase was effective in the HENRY MOSS & COMPANY147week ending April 20, 1944. The sum required to ante-date this increase by oneweek was $2.60 "Moss and Moser agreed in testifying that Harden's last raise was "strictly ahold up."Moss testified that Moser came to him telling of Harden's requestwhich he stated was timed to coincide with a great press of work in the engravingdepartment.Moss' further testimony regarding the incident reads:Mr. Moser came to me and said, "What am I going to do with him? Hewants an increase and he is not worth it. You want the jobs out and whatcan we do?"I said, "All right. give it to the guy. It is a hold up, it is not right.He isnot desirable, and in view of the fact that he is not a good operator, whentimes are'slack, release him, dismiss him."Moser's testimony given immediately following that of Moss, agrees, except inthe detail that Moser stated it was his suggestion, not Moss', that Harden begiven the increaseMoser testified that Harden asked for a 10-cent increase andwas given but 5, and that Harden had then been in the engraving department"around four or five months" which he admitted was long enough to qualify anemployee for a nickel raise.Moser's testimony relative to the "hold up" char-acter of the raise was mates sally NNeakened by his turther testimony that Harden,before the raise, was getting "somewhere around 85 or 90 cents an hour."Anincrease of 5 cents an hour added to Harden's wage of 70 cents would still leavehis wage substantially below that level.As noted above, Harden was found to bea trustworthy witness (Moss' testimony is both inexact and exaggerated.Thegiving of a 5 cents an hot4r increase after three months service during war timeshortage of manpower can hardly constitute a "hold up" nor give justification fordischarge.Under these circumstances the undersigned accepts the detailedersion of this increase given by Harden and rejects the accounts given by Mossand Moser insofar as they conflict with Harden's testimony regarding- the incident.There is similar conflict in the testimony relative to Harden's termination.Moser assumed responsibility for the actual discharge.He testified that in accordwith his understanding with Moss and after learning that the pressure of workin the engraving department had decreased, he determined on May 29, 1944, toletHarden go.Moser's testimony as to what transpired reads :During the course of the day, I sent his card upstairs. I marked itterminated at five o'clock, and I sent his card upstairs to the paymaster'soffice, and had his pay made up, and also a release, and around 10 minutes offive, I called him into the office and I told him, "I am sorry, but I have toleave you go" and he says, "What is the matter?"I said, "You are asking me what is the matter? You know as well as I do.We haven't work enough to keep you moving and, secondly, your work hasnot been up to standard."And I gave him his two checks, had him sign the two cards and also gavehim the envelope with the release in it.Harden's account reads as follows :Mr. Charley Moser carne over to sue, and he told me about five minutesbefore quitting time that, lie says "Fred, I am sorry to tell you this but I don'tthink I will have enough work for you I have to let you off."So I said to Mr. Moser "Why, I have some work unfinished yet."13 In the preceding week ending April 13, 1944,Harden worked 48 hours.The computa-tion then is 40 hours at 5 cents or $2.00, and 8 hours at 7'4 cents or 60 cents. 148DECISIONSOF NATIONALLABOR RELATIONS BOARD0He says, "Well, we will have to finish that without you."I says, "Are you laying me off definitely or indefinitely?"He says, "Just for the time being until we find some more work for you."I said "Would you let me know in case you find some work for me so I canget back on the job?"He said "I certainly will."And that finished the conversation.Harden agreed that he collected his pay that day.He was not certain whetherhe received one check or twoHis testimony differed radically from that ofMoser on the matter of a release.Harden testified that he never received arelease from the respondents although about June 14, he telephoned to Moss ask-ing that he be given one.Moss, at the time, promised to send one by mail. Failingto receive this, Harden testified that he went to the War Manpower Commission,stating that the respondents had refused to give him a release and procured one.The testimony of Moser and Harden is in agreement that Harden returnedto the plant after May 29 and asked Moser whether there was anywork for him.Harden testified that Moser replied, "No, not yet, Fred, but I will let you know."Moser's account of the interview reads, "I believe he returned about two weeksafter and asked if I had any work for him, I told him, 'I am sorry, I haven't."'As set forth above, Szerlip did not include Harden's name in the list of eligiblevoters delivered to Kearns on the evening of June 5. On the evening of June 6,Harden made a speech at a union meeting, the content of which has been here-inbefore discussed. It was Szerlip's testimony that he first learned ofHarden'sdischarge when he proposed to call him in after receiving reports fromemployeesconcerning this speech.Manifestly this testimony is inconsistent with the factthat Szerlip had earlier omitted Harden's name from the eligibility list.Hardentestified that he first learned that he had been discharged when Szerlip came tothe polling place and demanded of Kearns that Harden be oustedas a unionobserver because he had been discharged.Uncontroverted testimony in the record establishes that there was a shortageof work in the engraving department about May 29. A night shift of two menwas then discontinued and another employee on the day shift had been laid off.At the time of the hearing none of these employees had been recalled to the de-partmentAfter consideration of the record and the demeanor of the witnessestestifying, the undersigned concludes and finds that Harden was temporarily laidoff on May 29, 1944, and that such lay-off was based on business considerations.Harden had not joined the Union until February 1944.He attended unionmeetings and handed out application cards to fellow employees.He was selected,at a date not exactly established in the record but prior to his lay off on May 29,to serve as an observer for the Union in the Board election of June 7, 1944. Onthe evening of June 6 he made the speech at the union meeting which provokedSzerlip's reply on the day of the Board election.Moser testified that his action in laying off Harden was pursuant to the under-standing reached with Moss in April.His testimony that he discharged Hardenon May 29, 1944, and gave him a release on that date signed by Moss is hardlyconsistent with his further testimony, elicited on cross-examination, that Hardenlater returned asking if he had work for him and was told, as Moser testified,"I am sorry I haven't." Moreover, Kearns gave uncontroverted testimony 64 to' Kearns'testimony,given after reference to his file memorandum made at the time,reads as follows :Q Will you give your best recollection of what was said by you and Mr. Szerlipwith respect to that occasion? HENRY MOSS & COMPANY149the effect that on June 6, he called Szerlip and inquired why Harden's name wasnot on the eligibility list.Szerlip told him Harden was laid off. On furtherinquiry by Kearns, Szerlip stated that the lay-off was not temporary.At thistime Kearns told Szerlip the Union had informed him that Harden had not beengiven a release.In appraising the testimony of Moss and Moser relative to the raise Hardenreceived effective in the week ending April 20, 1944, the undersigned has beeninfluenced by the incident established in the undenied testimony of Schleenbeckerthat Moss gave him $3.00 in partial compensation for time lost when he hadsuffered injury by stepping on a nail. The detailed story in the testimony ofHarden as to Moss giving him a similar sum to antedate his formal increase ofApril 20 by one week has thus an established precedent.Moreover, Moss, in thecase of Harden as in that of Schleenbecker, was over-anxious in his testimony toattack Harden's work record.Moss' attack on Harden's work in the polishingdepartment is refuted by Moser's testimony that he had no complaints on Harden'swork "while he was employed in the polishing room." After considering therecord as a whole and the demeanor of the witnesses concerned, the undersignedaccepts the account given by Harden of incidents connected with his raise effec-tive in the week ending April 20, 1944, and of the additional sum given byMoss which antedated it 1 week, and rejects testimony by Moss in conflicttherewith.Concluding findingsThe contradictory and conflicting nature of the testimony in this proceedingimposes on the undersigned the duty of resolving these conflicts.After con-sideration of the complete record and of the demeanor of the witnesses con-cerned, the undersigned concludes and finds that the respondents found Hardenan acceptable employee and desired to retain his services until their good willtoward him was alienated by Harden's union activities. In the closing days ofDecember 1943, Moss made a direct appeal to Harden, through his wife, toinduce him to return to the respondents' plant.Moss at this time arranged forHarden's transfer and granted him a raise. In February 1944, Harden joinedthe Union and became progressively prominent in its activities.Moss neverthe-less gave him another raise in April and antedated it 1 week by personallygiving Harden a sum of money. Harden's lay-off on May 20, 1944, was based onslack work in the engraving department.On June 5, Szerlip omitted Harden's name from the list of employees eligibleto vote in the election on June 7.On June 6, as stated above, he informed Kearnsthat Harden had been permanently dischargedHarden had not on that date,as Kearns pointed out to Szerlip, been given the release which all employeesreceivedwhen discharged.The Board's decision in the representation pro-ceeding provided that employees temporarily laid off were to be included on thelist of eligible voters.The undersigned finds in the omission of Harden's namean act by the respondents similar in intent to their delay in posting the officialnotices of election and in compiling the eligibility list.The purpose was plainlyto interfere with plans for the election and to adversely affect the Union's pros-pect of success in the election.By June 5, it may fairly be inferred, the respond-ents knew of Harden's selection to act as observer for the Union at the election.That they possessed such knowledge before the election is shown by the other-A. I asked Mr. Szerlip why his name did not appear on the list, and he said hewould call me backwhen he phoned me back he said the man was laid off. I saidwas it a temporary lay off, and he said no. I said the union informed me Hardenhad not received a release, and Mr. Szerlip said all people laid off receive releases.0 150DECISIONS OF NATIONALLABOR RELATIONS BOARDwise inexplicable attack by Szerlip on both Harden and Perito, the union observ-ers, in his June 7 speech before the election. The inference is further supportedby the fact that Morgenstern immediately on the opening of the polls questionedHarden's right to serve as union observerMoreover Szerlip came at once to thepolls to support Morgenstern's protest when its rejection by Kearns was reportedto him.The undersigned finds that Szerlip's action on June 5 constituted a dis-charge of Harden motivated by a desire to exclude Harden from participation inthe election as a union observerOn the evening of June 6, Harden made a speech at the unionmeeting inwhich he argued,inter alts,that there was need for union representation inthe respondents' plants since wage, safety, and health conditions were in needof improvement.Nothing in the record indicates that Harden went beyondthe limits of legitimate union activity.Szerlip received garbled accounts ofthis speech next morningThereafter he assembled the employees at each plantand, after refuting Harden's supposed misstatements, attacked his efficiency asa work man and decried his ability to hold a job. The animus against Hardenexpressed by Szerlip to the employees assembled at each plant was directlyaroused by Harden's legitimate union activitiesIt found further expressionwhen Szerlip went to the polling place and in the presence of a dozen employeesloudly announced that Harden had been fired and that his continuance as aUnion observer would render the election a farceThe conclusionis inescapablethat Hai den's union activities affected in substantial degree both the respondents'decision to discharge him and their later refusal to rehire him.The undersignedthere was a continuing shortage of manpower in the respondents' plant.Thepolishing department, where Harden had been an efficient workman, hired adozen employees after March 1943Yet the respondents made no move torecallHarden.The discharge of Fred Harden by the respondents on June 5, 1944, is foundto have been discriminatory, based on his union membership and activityBysuch action the respondents have discriminated in regard to his hire and tenureof employment: have discouraged membership in a labor union; and have inter-fered with, restrained, and coerced their employees in the exercise of the rightsguaranteed in Section 7 of the ActD Additional acts of interference, restraint, and coercionWhen the union started its organizational campaign in 1943, Szerlip cameto Kirk and rlue.tionecl him regarding his membershipKfik answered that hehad joined.Nothing further was said"About January 1944, Szerlip also questioned Bulin about the Union, askingif he intended to, joinBulin replied that he had done so. Szerlip thereuponsaid "something like" that Bulin was a big fool to join °G As noted above, Szerlipat the representation proceeding on April 13, 1944, evinced knowledge that bothKirk and Bulin were members of the Union at that timeSometime in January 1944, as Kirk testified, Moss calve to him in the shopand asked him not to attend a union meeting. Kirk agreed not to do so. Moss,thereupon, said, "You will go over and ask Howie I Schleenbecker] to do thesame."Kruk said, "You approach Howie yourself" floss thereafter went to65These findings aie based on credited and uncontroverted testimony by Kirk.°' Bulm, called as a witness by the Board, was a very reluctant witnessHowever, sincelie testified to the above facts in unequivocal fashion and Szerlip did not deny the incident.his testimony is credited. HENRY MOSS & COMPANY151Schleenbecker and conversed with him.There is partial corroboration for thistestimony by Kirk since Schleenbecker testiflad,as stated in detail above, thatMoss came to him'in January 1944, and asked what he intended to do about theUnion.Mossdid not specifically deny this teslimony by Kirk and Schleenbeckerand it has been credited by the undersigned.The undersigned finds that by these acts and utterances of Szerlip and Moss,and by the course of conduct pursued by the respondents preceding and duringthe election conducted by the Board on June 7, 1944,as set forth above, therespondents have interfered with, restrained,and coerced their employees inthe exercise of the rights guaranteed in Section 7 of the Act 54IV. TIIE EFFECT OF THE UNFAIR L\BOI: PRACTICES UPON COMMERCEIt is found that the activities of tire respondents set forth in Section III,above, eccuiring in connection with the operations of,the respondents describedin SectionI,above, havea close, intimate,and substantialrelation to, trade,traffic, and commerce amongthe severalStates, andtend to lead to labor dis-putes burdening and obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the respondents have engagedin unfair labor practicesthe undersigned will recommend that they cease and desist therefrom and takecertain affirmative actions found necessary in order to effectuate the policiesof the Act.Since it has been found that acts and utterances of the respondents have soaffected the Board election held on June 7, 1944, that it did not fairly reflectthe untrammeled wishes of the respondents' employees, it will be recommendedthat this election be set aside.It has been found that the respondents discharged Howard Schleenbeckerand Fred Harden and thereafter refused to reinstate them for the reason thatthey joined and assisted a labor organization and engaged in concerted activi-ties for the purposes of collective bargaining and other mutual aid and pro-tectionItwill be recommended that the respondents offer these employeesimmediate and full reinstatement to their former or substantially equivalentpositionswithout prejudice to their seniority or other rights and privilegesthey may have. It will be further recommended that the respondents makethem whole for any loss of pay they may have suffered by reason of respondents'discriminatory action, by payment to each of them of a sum of money equal tothe amount he normally would have carried as wages from the date of hisdiscriminatory discharge to the date of the respondents' offer of reinstatement,less his net earnings n during said period.61At the hearing, the Board further contended that certain utterances of Working Fore-man Dolphin were ascribable to the respondents and constituted interference, restraint orcoercion.Dolphin was included in the appropriate unit under the Board's decision in therepresentation proceeding.He voted on June 7, 1943. On the whole record, the mmdei-signed findsthat Dolphin's utterances were not ascribable to the respondents, but ratheroccurred in the legitimate exchange of opinions with his fellow workmenAccordingly. nomerit is found in this contention by the Board68By "net earnings" Is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining a oik and working else-where than for the respondent, which would not have been incuired but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof CrossettLumber Company,8 N L. R B. 440. Monies received for work performed uponFederal, State, county, municipal, or other work-relief projects sliall be consideredas earn-ings.SeeRepublic Steel Corporationv.N. L. R B ,311 U S 7. 152DECISIONS OF NATIONALLABOR RELATIONS BOARDOn the basis of the foregoing findings of fact and upon the entirerecord Inthe case, the undersigned makes the following:CONCLUSIONS OF LAW1.InternationalMetal Engravers Union is a labor organization within themeaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment ofHoward Schleenbecker and Fred Harden, thereby discouraging membershipin a labor organization, the respondents have engaged in and are engaging inunfair labor practices within the meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing their employees in theexercise of the rights guaranteed in Section 7 of the Act, the respondents haveengaged in and are engaging in unfair labor practices within the meaning ofSection 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, theundersigned recommends that the respondents, B. F. Moss, George Moss, ArthurSzerlip, and L. H. Szerlip, co-partners doing business under the trade name andstyle of Henry Moss & Company, and their officers, agents, successors, andassigns shall:1.Cease and desist from :(a)Discouraging membership in International Metal Engravers Union orany other labor organization by discriminating in regard to hire and tenureof employment or any terms or conditions of employment of their employees ;(b) In any other manner interfering with, restraining, or coercing theiremployees in the exercise of the right to self-organization, to form labor organ-izations, to join or assist International Metal Engravers Union or any otherlabor organization, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposes of collectivebargaining, or other mutual aid or protection, as guaranteed in Section 7 ofthe Act.2Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Offer to Howard Schleenbecker and Fred Harden immediate and fullreinstatement to their former or substantially equivalent positions withoutprejudice to their seniority or other rights and privileges;(b)Make whole these employees for any loss of pay they may have sufferedby reason of respondents' discrimination against them by payment to each ofthem of a sum of money equal to the amount which he normally would haveearned as wages from the date of the respondents' discriminatory dischargeto the date of the respondents' offer of reinstatement, less his net earningsduring said period ;(c)Post at their plants in Brooklyn, New York, copies of the notice attachedhereto marked "Appendix A." Copies of said notice to be furnished by theRegional Director of the Second Region shall, after being duly signed by therespondents' representative, be posted by the respondents immediately uponreceipt thereof and maintained by them for sixty (60) consecutive days there-after in conspicuous places, including all places where notices to employees19 See footnote58,supra. HENRY MOSS & COMPANY153are customarily posted.Reasonable steps shall be taken by the respondentsto insure that said notices are not altered, defaced, or covered by any othermaterial;(d)Filewith the Regional Director for the Second Region on or beforeten (10) days from the receipt of this Intermediate Report, a report in writingsetting forth in detail the manner and form in which the respondents havecomplied with the foregoing recommendations.It is recommended that the election held by the Board on June 7, 1944, beset aside.It is further recommended that, unless on or before ten (10) days from thereceipt of this Intermediate Report the respondents notify said Regional Directorinwriting that they will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondents totake the action aforesaidAs provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective July 12, 1944,any party or counsel for the Board may within fifteen (15) days from thedate of the entry of the order transferring the case to the Board, pursuant toSection 32 of Article II of said Rules and Regulations, file with the Board,Rochambeau Building, Washington 25, D. C., an original and four copies of astatement in writing setting forth such exceptions to the Intermediate Reportor to any other part of the record or proceeding (including rulings upon allmotions,or objections) as he relies upon, together with the original and fourcopies of a brief in support thereof. Immediately upon the filing of such state-ment of exceptions and/or brief, the party or counsel for the Board filing thesame shall serve a copy thereof upon each of the other parties and shall file acopy with the Regional Director.As further provided in said Section 33,should any party desire permission to argue orally before the Board, requesttherefor must be made in writing to the Board within ten (10) days from thedate of the order transferring the case to the Board.CHARLES E PERSONS,Trial Examiner.Dated May28, 1945.APPENDIX AN. L. R. B.577 (9-1-44)NOTICE TO ALL EMPLOYEESPursuant to the recommendations of a trial examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:We will not in any manner interfere with, restrain, or coerce, our employeesin the exercise of their right to self-organization, to form labor organiza-tions, to join or assist -------------------- or any other labor organiza-tion, to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collective bargainingor other mutual aid or protection.We will offer to the employees named below immediate and full rein-statement to their former or substantially equivalent positions withoutprejudice to any seniority or other rights and privileges previously enjoyed,and make them whole for any loss of pay suffered as a result of the dis-crimination.Howard SchleenbeckerFred Harden 154DECISIONSOF NATIONALLABOR RELATIONS BOARDAll our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment againstany employee because of membershipin or activityon behalf of any such labororganization.B. F. Moss, GEORGE Moss, ARTHUR SzERIaP and L. H SZFRaIP, co-partners,doing business under the trade name and style of HENRY Moss &COMPANY(Employer)Dated------------------------By-------------------(Representative)(Title)NorE.-Any of the above-named employees presently serving in the armedforces of the United States will be offeredfullreinstatement upon applicationin accordance with the selective service act after discharge from the armedforces.This notice must remainposted for 60 days from the date hereof, and mustnot be altered,defaced, orcovered byany other material.